

EXHIBIT 10.3
AMENDMENT NO. 1 TO
EMPLOYMENT AGREEMENT
This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment No. 1”) is entered
into as of January 1, 2016 (the “Effective Date”) by and between Gregg
Appliances, Inc., an Indiana corporation (the “Company”) and Charles Young
(“Executive”). The Company and Executive are referred to herein as the
“parties.”
RECITALS
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of June 1, 2008 (the “Employment Agreement”); and
WHEREAS, the parties desire to amend the Employment Agreement to provide
Executive certain increased severance benefits if his employment is terminated
without cause in connection with a change in control and such other
modifications as set forth herein.
NOW, THEREFORE, in consideration of the promises and obligations contained
herein and in the Employment Agreement, the parties agree to amend the
Employment Agreement as follows, with each such amendment to be effective on the
Effective Date:
AGREEMENT
1.    Section 1.7(d)(i) of the Employment Agreement shall be deleted and
replaced with the following:
(d)    Termination Because Of Change In Control.
(i)
If the Company terminates Executive’s employment within twelve (12) months
following a Change in Control, the Company shall pay Executive, as severance
pay, an amount equivalent to twenty-four (24) months of Executive’s base salary,
subject to normal payroll taxes and deductions. Payment will be made ratably
over the twenty-four (24) month period immediately following the termination of
Executive’s employment, consistent with the customary payroll practices of the
Company. Provided, however, Executive will not be entitled to the severance
discussed in this Section 1.7(d)(i) if Executive voluntarily resigns his
employment or if the Company terminates his employment for Cause.

2.    Section 1.7(d)(iii) of the Employment Agreement shall be deleted and
replaced with the following:
(d)    Termination Because Of Change In Control.




--------------------------------------------------------------------------------



(iii)
If Executive is entitled to severance benefits under this Section 1.7(d) (under
either (i) or (ii) of such Section), the Company shall pay Executive a lump sum
stipend equal to 167% of the product of twenty-four (24) times the monthly COBRA
premium that corresponds, as of the date of Executive’s termination of
employment, to the health, dental, and vision coverage that Executive had in
effect under the Company’s health, dental and vision plans immediately prior to
termination of employment. The stipend will be subject to all applicable
withholdings and deductions, and will be paid to Executive on the same payroll
date as the first installment of severance pay described above in this Section
1.7(d). Executive may apply the stipend towards Executive’s purchase of COBRA
continuation coverage or for any other purpose. Provided, however, Executive
will not be entitled to any payment from the Company towards COBRA premiums as
described in this Section 1.7(d)(iii) if Executive voluntarily resigns his
employment (other than pursuant to the provisions of Section 1.7(d)(ii)) or if
the Company terminates his employment for Cause (as defined below).

3.    Except as set forth in this Amendment No. 1, the Employment Agreement
shall remain in full force and effect. The Employment Agreement, as superseded
in part and amended by this Amendment No. 1, constitutes the entire agreement
between the parties with respect to the subject matter therein and supersedes
any and all other agreements or understandings, either oral or written, between
the parties with respect to the subject matter herein. Any other amendment or
modification to the Employment Agreement or this Amendment No. 1 must be in a
writing executed by the parties hereto. This Amendment No. 1 may be signed in
counterparts, each of which shall be an original with the same effect as if the
signatures were upon the same instrument.
IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Employment
Agreement as of the date first above written.

2



--------------------------------------------------------------------------------



 
GREGG APPLIANCES, INC., an Indiana corporation
 
By:    \s\ Dennis L. May               
   Dennis L. May  
   President and Chief Executive Officer




Dated: _December 16, 2015_______
EXECUTIVE
 \s\Charles Young                  
Charles Young
Dated: _December 16, 2015___




3

